DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite “a data processing unit which is configured to detect the object specific luminescence spectral pattern of the object to be recognized out of the radiance data of the scene and to match the detected object specific luminescence spectral pattern with the luminescence spectral patterns stored in the data storage unit, and to identify a best matching luminescence spectral pattern and, thus, its assigned object, and calculate a distance, a shape, a depth and/or surface information of the identified object in the scene by reflectance characteristics measured by the sensor. The specification does not provide any description or guidance on separating the luminescence and reflectance out of the radiance data, which is a significant part of the inventive concept. The specification merely points to a multi-step optimization process but does not elaborate or provide any guidance. The specification also does not provide any description or guidance on calculating a distance, a shape or depth by reflectance characteristics. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 recites the limitation “processing unit” that has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.1 and further in view of Zhang et al.2
With regard to claim 1, D1 teach system for object recognition via a computer vision application (see abstract, col 9 lines 5-10), the system comprising at least the following components: - an object to be recognized, the object having object specific reflectance and luminescence spectral patterns (see abstract, col 19 lines 60 to col 20 line 3, col 21lines 25-30: objects have specific spectral reflectance signature and emission signatures such as from a fluorescent material),  a light source which is configured to project at least one light pattern on a scene which includes the object to be recognized (see abstract: light emitting pulses, col 2 lines 40-50) - a sensor which is configured to measure radiance data of the scene including the object when the scene is illuminated by the light source (see abstract, fig. 7, col 4 lines 10-20: hyperspectral sensor), - a data storage unit which comprises luminescence spectral patterns together with appropriately assigned respective objects (see fig. 1, col 11 lines 45-50, col 21 lines 25-30: storage inherently stores spectral signatures of objects to be recognized), and - a data processing unit which is configured to detect the object specific luminescence spectral pattern of the object to be recognized see abstract, col 21 lines 5-35, col 19 lines 60-65 – col 20 line 3: recognizing objects based on reflectance and/or emission spectral profiles) and calculate a distance, a shape, a depth and/or surface information of the identified object in the scene by reflectance characteristics measured by the sensor (see abstract, col 21 lines 5-30: identifying object surface information such as solid or not-solid and other identifying characteristics; see col 19 lines 60- col 20 line 3: reflectance spectral signature to characterize object materials). 
D1 teaches that objects have specific reflectance spectral profiles and emission or fluorescence spectral profiles, but fail to explicitly teach separating the luminescence spectral pattern and reflectance spectral pattern out of the radiance data, however Zhang et al. teach the missing feature (see Zhang et al. abstract, § 4: separating reflectance component and fluorescence component). 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of separating luminescence spectrum from the reflectance spectrum as taught by Zhang et al. into the configuration of Zhu et al. yielding predictable results. The motivation would have been to enhance the recognition of an object by using both the luminescence spectra and reflectance spectra. 
With regard to claim 2, Zhu et al. teach system according to claim 1, wherein the at least one light pattern is a temporal light pattern, a spatial light pattern or a temporal and spatial light pattern (see abstract, col 12 last ¶: pulsed light or pattern light).
With regard to claim 3, Zhu et al. teach system according to claim 2, wherein in the case that the light source is configured to project a spatial light pattern or a temporal and spatial light pattern on the scene, the spatial part of the light pattern is formed as a grid, an arrangement of horizontal, vertical, and/or diagonal bars, an array of dots or a combination thereof (see col 12 last ¶: grid or checkered pattern).
With regard to claim 4, Zhu et al. teach wherein in the case that the light source is configured to project a temporal light pattern or a temporal and spatial light pattern on the scene, the light source comprises a pulsed light source which is configured to emit light in single pulses thus providing the temporal part of the light pattern (see abstract, col 2 lines 20-30: light pulses).
With regard to claim 5, Zhu et al. teach wherein the light source is selected from the group consisting of a dot matrix projector and a time of flight sensor (see col 12 last ¶: grid or checkered pattern implicitly based on dot matrix projector). Alternatively, Examiner takes Official Notice to the fact that dot matrix projector and time of flight sensors are extremely well known in the art before the effective filing date and would have been particularly obvious to incorporate such light sources yielding predictable results and in order to enhance the detection and recognition of objects. 
With regard to claim 6, Zhu et al. teach wherein the sensor is a hyperspectral camera or a multispectral camera (see abstract: hyperspectral sensor).
With regard to claim 7, Zhu et al. system according to claim 1, wherein the light source is configured to emit one or more spectral bands within UV, visible and/or infrared light simultaneously or at different times in the at least one light pattern (see abstract, col 12 lines 50-60: detector for detecting multiple spectral bands; implicit that the emitted light comprises one or more spectral bands in order to identify different objects). Alternatively, Examiner takes Official Notice to the fact that light sources configured to emit one or more spectral bands in UV, visible, and IR are extremely well known in the art and would have been particularly obvious to incorporate known teachings into the configuration of Zhu et al. yielding predictable results and in order to enhance the detection and recognition of objects with spectral signatures from different spectral bands. 

With regard to claim 8, Zhu et al. teach wherein the object (130, 130') to be recognized is provided with a predefined luminescence material and the resulting object's luminescence spectral pattern is known see col 10 lines 60- col 20 line 3: fluorescent material with unique luminescence spectral signature that can be used to identify object). Zhu et al. fail to explicitly teach using a luminescence material as a tag, however Examiner takes Official Notice to the fact that attaching or coating objects with a unique fluorescent material is well known in the art and would have been obvious to incorporate known teachings into the configuration of Zhu et al. yielding predictable results. The motivation would have to enhance identification or recognition of object by associating or tagging with known fluorescent material. 
With regard to claim 9, Zhu et al. teach further comprising a display unit which is configured to display at least the identified object and the calculated distance, shape, depth and/or surface information of the identified object (see fig. 1, col 12 lines 12-15: outputting information about detected objects, fig. 1: user interface).
With regard to claim 10, see discussion of claim 1.  
With regard to claim 11, see discussion of claim 8.   
With regard to claim 12, see discussion of claim 9.   

With regard to claim 13, Zhu et al. teach wherein the matching step comprises identifying the best matching specific luminescence spectral pattern by using any number of matching algorithms between the estimated object specific luminescence spectral pattern and the stored luminescence spectral pattern (see abstract, col 19 lines 55-65, col 21 lines 25-30: recognizing objects based on spectral patterns inherently based on matching or correlating known patterns).  

With regard to claim 15, see discussion of claim 1. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. and further in view of Zhang et al. and further in view of Zimmermann et al.3
With regard to claim 14, Zhu et al. and Zhang et al. fail to explicitly teach wherein the detecting step comprises estimating, using the measured radiance data, the luminescence spectral pattern and the reflective spectral pattern of the object in a multistep optimization process, however Zimmermann et al. teach the missing feature. See § 8: optimization process for unmixing spectral signals. One skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of Zimmermann et al. of using optimization techniques to separate spectral signals into the configuration Zhu et al. and Zhang et al. yielding predictable and enhanced results for separating the reflectance spectra and fluorescence spectra.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 9,234,618.
        2 Zhang, Cherry, and Imari Sato. "Image-based separation of reflective and fluorescent components using illumination variant and invariant color." IEEE transactions on pattern analysis and machine intelligence 35.12 (2012): 2866-2877.
        3 Zimmermann, Timo, et al. "Clearing up the signal: spectral imaging and linear unmixing in fluorescence microscopy." Confocal microscopy. Humana Press, New York, NY, 2014. 129-148.